Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through an email and a phone interview from Bruce D. Sunstein (Reg. No. 27,234) on 05/07/2021.

The application has been amended as follows: 
Please amend claim 1;

(Currently amended) A computer-implemented method for creating and storing documents, the method being implemented with computer processes comprising: 
receiving a first graphical user input defining content of a specific set of cards, the set including at least two members; 
receiving a second graphical user input graphically connecting members of the specific set of cards so that the connected members define a distinct story as an ordered sequence of cards, the ordered sequence producing a visually continuous flow of content; 

rendering the distinct story, as the ordered sequence of cards, to be available for display in a graphical user interface; 
wherein (i) all cards in the story have a structure, (ii) at least one card in the story has a user-adjustable card content separator configured so that content above the card content separator is always visible and content below the card content separator is visible only if expanded, (iii) graphical adjustment of the position of the card content separator by the user, when the story is in edit mode, determines the amount of always visible content above the card content separator and the amount of content below the card content separator, that is visible only if expanded, (iv) a third graphical user input, even when the story is not in edit mode, will expand, to make visible, content below the card content separator, (v) each card in the story is configured to accept a content type selected from the group consisting of a heading, text, a list, a picture, a video, a table, and combinations thereof, and (vi) each modification of the story is stored in the object database.

Reasons for Allowance
Applicants’ amendments to claims 1, 3, 5, 6, and 14 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejections of these claims are respectfully withdrawn.

Claims 1, 3-7, and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 

receiving a first graphical user input defining content of a specific set of cards, the set including at least two members; 
receiving a second graphical user input graphically connecting members of the specific set of cards so that the connected members define a distinct story as an ordered sequence of cards, the ordered sequence producing a visually continuous flow of content; 
storing data corresponding to the connected members in an object database; and 
rendering the distinct story, as the ordered sequence of cards, to be available for display in a graphical user interface; 
wherein (i) all cards in the story have a standardized structure, (ii) at least one card in the story has a user-adjustable card content separator configured so that content above the card content separator is always visible and content below the card content separator is visible only if expanded, (iii) graphical adjustment of the position of 

The recited limitations of the independent claims, in conjunction with other features of the dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). Therefore, the pending claims hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249.  The examiner can normally be reached on Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/           Supervisory Patent Examiner, Art Unit 2144